Merrell, J.
(dissenting). I dissent and vote to affirm the judgment dismissing the plaintiff’s complaint on the ground that there was no sufficient evidence to charge the defendant, respond*454ent, with liability to answer to the plaintiff in damages. The defendant, respondent, was not a party to the contract between the plaintiff and Heat Transfer Products, Inc., or its successor, the defendant Port Richmond Manufacturing Company, Inc., for the manufacture and sale to plaintiff of the 500 portable electric water coolers. The written acceptance of the written order of the plaintiff, addressed to Heat Transfer Products, Inc., requesting the last-named corporation to manufacture the 500 water coolers, at the foot of plaintiff’s order, was that of Heat Transfer Products, Inc. The signature to such acceptance by Heat Transfer Products, Inc., “ Division Staten Island Shipbuilding Co., Jacocks, Pres.,” was appended to such acceptance by Jacocks, the president of Heat Transfer Products, Inc., without the knowledge or consent of the defendant, respondent, or any of its officers. Although this acceptance is purported to have been signed by the defendant, respondent, by Jacocks, as president, Jacocks was never the president of defendant, respondent, nor in any manner, either as a stockholder, officer, director or otherwise, was he ever connected with the defendant, respondent. Likewise, the name of the defendant, respondent, which Canaday, plaintiff’s president and general manager, testified appeared on the door of the New York office of Heat Transfer Products, Inc., was not shown to have been placed thereon with the knowledge, consent or by any authority of . the said defendant, respondent. Jacocks, sworn as a witness for plaintiff at the trial, on cross-examination, admitted that he had placed the name of the defendant, respondent, on said door on his own responsibility. Likewise, the use of the corporate name of the defendant, respondent, on the stationery of Heat Transfer Products, Inc., was without the knowledge or consent of the defendant,' respondent, or any of its officers. The only connection of the defendant, respondent, with Heat Transfer Products, Inc., was that the latter engaged the defendant, respondent, to manufacture the coolers in question. While defendant, respondent, aided Heat Transfer Products, Inc., by financing its business, the latter was never a subsidiary of the defendant, respondent, nor did the latter control a majority of the stock of Heat Transfer Products, Inc. The undisputed testimony is that merchandise which the shipbuilding company could not manufacture was contracted for by Heat Transfer Products, Inc., with outside concerns.
The evidence disclosed a bare-faced attempt on the part of the plaintiff, after it was unable to collect its damages from the party with whom it had contracted, to collect from the defendant, respondent, Staten Island Shipbuilding Company, liquidated damages which plaintiff claims to have sustained under its contract with *455Heat Transfer Products, Inc., by reason of the failure of the latter to deliver the water coolers in question. This the plaintiff should not be permitted to do.
The judgment so far as appealed from was right and should bo affirmed.
' Judgment so far as appealed from reversed and a new trial ordered with costs to the appellant to abide the event.